DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 11-19 are pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 10, filed 7/22/2022, with respect to the §101 rejections of claims 11, 18, and 19  have been fully considered and are persuasive.  The §101 rejections of claims 11, 18, and 19 have been withdrawn. 
Applicant’s arguments, see pg. 10, filed 7/22/2022, with respect to the rejection(s) of claim(s) 11-12, 17-18,and 19 under §102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under §103  is made in view of US 9596298 (Bekiroglu), as modified by US 8078,349 (Prada-Gomez) (or vice-versa) 
Applicant’s arguments, see pg. 10, filed 7/22/2022, with respect to the rejection(s) of claim(s) 13-16 under §102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under §103  is made in view of US 9596298 (Bekiroglu), as modified by US 8078,349 (Prada-Gomez) and by US 2010/0231401 (Melchert et al., hence Melchert). 
Drawings
The objections to the drawings are withdrawn. 

Claim Rejections - 35 USC § 101
The objections to claims 11-19 under §101 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,596,298. (Bekiroglu et al., hence Bekiroglu) in light of US 8,078,349 (Prada-Gomez et al., hence Prada-Gomez.
As for claim 11, Bekiroglu teaches a control unit (Fig. 1 (104)), comprising:
at least one first processor unit and a second processor unit; (Fig. 1, row of data processors (114))
and a distributing unit; wherein: the distributing unit is configured to monitor processor loads of the first and second processor units; (Distributing unit is the Distributed Processing System Manager (110) Fig. 1 and the Load Balancer (112))
obtain a stream formed from sensor signals from at least one sensor and select one of the first and second processor units based on a comparison of the processor loads of the first and second processor units performed with the monitoring; (Incoming data (202) Fig. 2 (Type of data: "While the example provided above references processing query records provided by a search engine system, records for other types of data may be provided to, and other types of processes may be performed by, the distributed processing system 104." Col 4, lines 51-56.)Streaming data can also come in (Fig. 1, (106)). Monitoring and comparison of processor loads: Fig. 3 steps 302-306; selection of processor, "Load balancing operations" in step 308 in Fig. 3. "Load balancing operations": "Example load balancing operations include, for example, transferring units or work from an underperforming data processor to one or more other data processors, and throttling other data processors until the underperforming data processor begins to operate within acceptable measures of cursor progress." Col 3 lines 37-42.)
and the distributing unit and first and second processor units are configured such that, in response to the selection, the selected one of the first and second processing units performs a processor unit operation that processes the obtained stream of sensor signals. (processed data is then handed off elsewhere (ellipses at bottom of Fig. 1))
Bekiroglu does not specifically teach that the system is in a vehicle, or that the resultant signals are then used to [control] a trigger of an automated drive operation of the vehicle or an occupant protection component of the vehicle. However, Prada-Gomez teaches a system in a hybrid autonomous vehicle where the signals from the sensors are used to switch/turn on modes: ( Figure 4: a hybrid autonomous vehicle mentions both landing sensor 110 and a reference sensor 108 to detect a reference indicator 106 from outside. See Col 2 lines 15-18, also 21-35 for what sort of  reference sensors of data from the outside, and what outside data is used. Control of trigger: see Steps 404-412 in Fig. 4. (Note: the look-up does not in fact have to be wireless; it can be in a database stored on the vehicle. See Col 6 lines 38-39).
It would have been obvious for one of ordinary skill in the art to implement the signal processing of Bekiroglu in the hybrid autonomous vehicle system of Prada-Gomez, and to further use the processor(s) output from layout of Bekiroglu to trigger an automated drive system, as a trigger signal is used to switch on an autonomous mode, as shown in Prada-Gomez. The motivation would have been to improve the data signal processing in the Prada-Gomez system with the increased processing efficiency of Bekiroglu. 
As for claim 12, Bekiroglu, as modified, also teaches a first channeling unit configured to channel a raw sensor signal stream from the at least one  sensor to form the stream of  sensor signals obtained from the at least one sensor. (Bekiroglu:” Streaming data coming in as incoming data(106) Fig. 1. "Other example data providers, such as image processing systems or network indexing systems, may also submit other types of information, such as image data or network resource data to be processed by one or more processes of a distributed processing system." Col 4 lines 65-67-Col 5 lines 1-3) (image data can be considered "raw data from a sensor")) 
As for claim 16, Bekiroglu, as modified, also teaches further comprising the at least one sensor (Prada-Gomez: mentions a landing sensor 110 and a reference sensor 108 (Col 2 lines 14-18), also see Col 2 lines 27-36)

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prada-Gomez in light of Bekiroglu.
As for claim 18, Prada-Gomez teaches A method for a vehicle control unit of a vehicle drivable in a highly automated manner,(Figs. 1, 4), comprising:
[performing] a processor unit operation that processes the obtained stream of sensor signals that triggers an automated drive operation of the vehicle or an occupant protection component of the vehicle. (Figure 4: a hybrid autonomous vehicle mentions both landing sensor 110 and a reference sensor 108 to detect a reference indicator 106 from outside. See Col 2 lines 15-18, also 21-35 for what sort of  reference sensors of data from the outside, and what outside data is used. Control of trigger: see Steps 404-412 in Fig. 4. (Note: the look-up does not in fact have to be wireless; it can be in a database stored on the vehicle. See Col 6 lines 38-39))
Prada-Gomez does not specifically teach load-balancing the processors based on processor load. However, Bekiroglu teaches monitoring, by a distributing unit of the vehicle control unit, loads of a first processing unit and a second processing unit of the vehicle control unit; obtaining, by the distributing unit, a stream formed from sensor signals from at least one sensor; (Fig 1; monitoring by the load balancer 112; processing units 210/220/230. stream coming from at least one sensor: (Incoming data) 202 which can be streaming data Fig. 1 106, containing imaging data (Col. 4 line 65-Col 5 line 3) ) 
selecting, by the distributing unit, one of the first and second processor units based on a comparison of the processor loads of the first and second processor units performed with the monitoring; (processor loads compared: Fig. 3 steps 302-306; response step 308 Fig. 3)
 	and in response to the selection, performing, by the selected one of the first and second processing units, a processor unit operation that processes the obtained stream of sensor signals 
and the distributing unit and first and second processor units are configured such that, in response to the selection, the selected one of the first and second processing units performs a processor unit operation that processes the obtained stream of sensor signals. (Figs.1-2 processed data is then handed off elsewhere (ellipses at bottom of Fig. 1))
It would have been obvious for one of ordinary skill in the art to implement the signal processing of Bekiroglu in the hybrid autonomous vehicle system of Prada-Gomez, and to further use the processor(s) output from layout of Bekiroglu to trigger an automated drive system, as a trigger signal is used to switch on an autonomous mode, as shown in Prada-Gomez. The motivation would have been to improve the data signal processing in the Prada-Gomez system with the increased processing efficiency of Bekiroglu.
As for claim 19, Prada-Gomez teaches a non-transitory machine-readable storage medium of a vehicle control unit of vehicle that is drivable in a highly automated manner, on which storage medium there is stored a computer program that is executable by a distributing unit of the vehicle control unit and that, when executed by the vehicle control unit, causes  the vehicle control unit to perform the following steps: ("Depending on the desired configuration, the system memory 520 can be of any type including but not limited to volatile memory (such as RAM), non-volatile memory (such as ROM, flash memory, etc.) or any combination thereof." Col 8 lines 12-15. "computing device" 500 (see Fig. 5) which can be considered to be the vehicle control unit; program instructions shown in Fig. 6)
[performing] a processor unit operation that processes the obtained stream of sensor signals that triggers an automated drive operation of the vehicle or an occupant protection component of the vehicle. (Figure 4: a hybrid autonomous vehicle mentions both landing sensor 110 and a reference sensor 108 to detect a reference indicator 106 from outside. See Col 2 lines 15-18, also 21-35 for what sort of  reference sensors of data from the outside, and what outside data is used. Control of trigger: see Steps 404-412 in Fig. 4. (Note: the look-up does not in fact have to be wireless; it can be in a database stored on the vehicle. See Col 6 lines 38-39))
Prada-Gomez does not specifically teach load-balancing the processors based on processor load. However, Bekiroglu teaches monitoring, by a distributing unit of the vehicle control unit, loads of a first processing unit and a second processing unit of the vehicle control unit, wherein the distributing unit interfaces with the first and second processing units; (Fig 1; monitoring by the load balancer 112; processing units 210/220/230. stream coming from at least one sensor: (Incoming data) 202 which can be streaming data Fig. 1 106, containing imaging data (Col. 4 line 65-Col 5 line 3) ) obtaining, by the distributing unit, a stream formed from sensor signals from at least one sensor; ((Incoming data) 202 which can be streaming data Fig. 1 106, containing imaging data (Col. 4 line 65-Col 5 line 3))
selecting, by the distributing unit, one of the first and second processor units based on a comparison of the processor loads of the first and second processor units performed with the monitoring; (processor loads compared: Fig. 3 steps 302-306; response step 308 Fig. 3)
 in response to the selection, performing, by the distributing unit, a distribution that causes the selected one of the first and second processing units to perform a processor unit operation that processes the obtained stream of sensor signals, (Figs.1-2 processed data is then handed off elsewhere (ellipses at bottom of Fig. 1))
It would have been obvious for one of ordinary skill in the art to implement the signal processing of Bekiroglu in the hybrid autonomous vehicle system of Prada-Gomez, and to further use the processor(s) output from layout of Bekiroglu to trigger an automated drive system, as a trigger signal is used to switch on an autonomous mode, as shown in Prada-Gomez. The motivation would have been to improve the data signal processing in the Prada-Gomez system with the increased processing efficiency of Bekiroglu.

Claim(s) 17 is  rejected under 35 U.S.C. 103 as being unpatentable over Bekiroglu and over Prada-Gomez as applied to claim 16 above, and further in view of "Study on Errors Compensation of a Vehicular MEMS Accelerometer" (NPL-Guan).
As for claim 17 Bekiroglu, as modified, also teaches wherein the at least one sensor includes is a surroundings detection unit. (Prada-Gomez: mentions a landing sensor 110 and a reference sensor 108 (Col 2 lines 14-18), also see Col 2 lines 27-36), both of which can be considered a surrounding detection unit.)  Prada-Gomez does not specifically mention an accelerometer, but this is a sensor on an autonomous vehicle known in the art, as is shown by NPL-Guan (see introduction) and the use of one would be obvious to one of ordinary skill in the art.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bekiroglu in light of James, as applied to claim 11 above, and further in view of US 2010/0231401 Melchert.
As for claim 13, Bekiroglu does not specifically teach connecting lines  configured to connect the first and second processor units to at least one vehicle unit triggered for the automated drive operation or for performing an occupant protection operation. However, Melchert teaches connecting lines (lines from IF1 and IF2) configured to connect the first and second [units] (IF1 and IF2, described as “integrated switching circuits”) to at least one vehicle unit triggered for the automated drive operation or for performing an occupant protection operation.( "Trigger circuit FLIC then controls passenger protection device PS, which is accomplished by supplying current to ignition elements or to an electromagnetic actuator system." [0032]) Melchert does not specifically state that IF1 and IF2 are processors, but they are listed as integrated switching circuits [0032] and it would be easy enough to 
replace each switching circuit with a switching circuit and processor for processing of the signal information as outlined in claim 12.  Indeed, Fig. 1 shows that both IF1 and IF2 feed into a microprocessor to determine whether the passenger safety device should be triggered or not. An extra processor on each line to handle raw data would simply act as pre-processors for signal data into the microprocessor.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine together the processor system of Bekiroglu with the system of Melchert.  The motivation would be to include sensors required for a passenger safety system, the processing of signals from said sensors, and the actual passenger safety system. 
As for claim 14, Bekiroglu, as modified, also teaches comprising the at least one vehicle unit.  (The specification does not completely describe what a “vehicle unit” is, but states: “The vehicle unit and/or the further vehicle unit may include, for example, a trigger unit for a passenger protection system. This trigger unit may effectuate particularly rapid triggering of a passenger protection means such as an airbag by way of the 10 distributing device according to the present invention.” Pg. 4 lines 6-10).  Melchert teaches at least one trigger unit of the passenger safety system (Fig. 1, FLIC) as well as the passenger safety system (Fig. 1, PS) 
As for claim 15,  Bekiroglu, as modified, also teaches wherein the vehicle unit includes the occupant protection component.(Fig. 1, PS)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661